NO. 12-20-00144-CR

                             IN THE COURT OF APPEALS

                TWELFTH COURT OF APPEALS DISTRICT

                                         TYLER, TEXAS

                                                      §       APPEAL FROM THE 7TH
EX PARTE:
                                                      §       JUDICIAL DISTRICT COURT
JODY FORD MCCREARY
                                                      §       SMITH COUNTY, TEXAS

                                     MEMORANDUM OPINION
                                         PER CURIAM
        Appellant Jody Ford McCreary was convicted in 2011 of tampering with physical
evidence, a felony. On May 27, 2020, Appellant filed a pro se notice of appeal to challenge the
trial court’s denial of his post-judgment application for writ of habeas corpus.
        On July 2, 2020, the Clerk of this Court notified Appellant that the notice of appeal did
not show the jurisdiction of this Court, i.e., there is no new final judgment or appealable order. 1
The notice further informed Appellant that the appeal would be dismissed unless the information
was amended on or before July 17 to show this Court’s jurisdiction. This Court received no
response from Appellant.
        Article 11.07 establishes the procedures for an application for writ of habeas corpus in
which the applicant seeks relief from a felony judgment imposing a penalty other than death.
TEX. CODE CRIM. PROC. ANN. art 11.07 § 1 (West 2015). After final conviction in any felony
case, the writ must be made returnable to the Texas Court of Criminal Appeals. Id. art. 11.07
§ 3(a). Jurisdiction to grant postconviction habeas corpus relief on a final felony conviction rests
exclusively with the Texas Court of Criminal Appeals. Board of Pardons & Paroles ex rel.
Keene v. Court of Appeals for Eighth Dist., 910 S.W.2d 481, 483 (Tex. Crim. App. 1995).

        1
           Appellant previously attempted to appeal his 2011 conviction and sentence. This Court dismissed the
appeal for want of jurisdiction. See McCreary v. State, 12-20-00029-CR, 2020 WL 827587 (Tex. App.—Tyler Feb.
19, 2020, no pet.) (mem. op.; not designated for publication) (per curiam).
Accordingly, this Court lacks jurisdiction over postconviction habeas applications in felony
cases. See Ford v. State, No. 12-20-00076-CR, 2020 WL 1697437, at *1 (Tex. App.—Tyler
Apr. 8, 2020, no pet.) (mem. op.; not designated for publication) (per curiam) (dismissing appeal
from denial of postconviction habeas application for want of jurisdiction); see also Ex parte
Ngo, No. 02-16-00425-CR, 2016 WL 7405836, at *1 (Tex. App.—Fort Worth Dec. 22, 2016, no
pet.) (mem. op., not designated for publication) (same). For this reason, we dismiss Appellant’s
appeal for want of jurisdiction.
Opinion delivered September 2, 2020.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)



                                                          2
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                         SEPTEMBER 2, 2020


                                         NO. 12-20-00144-CR


                            EX PARTE: JODY FORD MCCREARY



                                  Appeal from the 7th District Court
                        of Smith County, Texas (Tr.Ct.No. 007-1110-10W)

                    THIS CAUSE came on to be heard on the appellate record, and the same
being considered, it is the opinion of this Court that it is without jurisdiction of the appeal, and
that the appeal should be dismissed.
                    It is therefore ORDERED, ADJUDGED and DECREED by this Court that
this appeal be, and the same is, hereby dismissed for want of jurisdiction; and that this decision
be certified to the court below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.